EXHIBIT To: Board of Directors, EDCI Holdings, Inc. From: Michael W. Klinger, Chief Financial Officer Date: April 13, 2009 I am writing today pursuant to my October 3, 2008, Letter Agreement with EDCI Holdings, Inc. (“Company”) to provide notice to the Board of Directors of recent events which qualify as “Good Reason” for me to terminate my employment following the applicable notice period and receive the severance pay and benefits provided for in my Letter Agreement. In the past 90 days, the following events have occurred, each of which independently constitutes Good Reason for me to terminate my employment 90 days from now, unless the Company cures these breaches: • On or about March 8, 2009, Chief Executive Officer Robert L. Chapman, Jr., ordered that Kyle E. Blue, a Senior Manager reporting to me, would take over my responsibility for preparing presentations to the Board of Directors and Audit Committee of the Board of Directors.These are important responsibilities which, in my experience at the Company, had always been responsibilities of the Chief Financial Officer. • Since on or about March 10, 2009, the Company has owed me a Transaction Bonus payment in the amount of $25,000.00 because of my role in closing the Sony deal. As of today’s date, this Transaction Bonus has not been paid. • On or about March 24, 2009, Mr. Chapman reorganized the Office of Chief Financial Officer without my input or consent.As part of this forced reorganization, certain material duties and responsibilities of the CFO were reassigned to my subordinate employees, Kyle Blue and Mike Nixon. My prior duties and responsibilities which were reassigned include, but are not limited to, external reporting, investor/creditor relations, and controller functions.
